DETAILED ACTION
Examiner’s Comments
1.	This office action is in response to the application received on 6/2/2021.
	Claims 1-19 have been canceled by applicant.
	Claims 20-38 are pending and have been examined on the merits, and now allowed.
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
With respect to claims 20 and 37, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious an anvil assembly for a surgical stapling instrument, and a reconfigurable bearing plate assembly that is selectively reconfigurable from a collapsed bearing plate configuration to an expanded bearing plate configuration in which said reconfigurable bearing plate assembly is receivable on said anvil shaft; and a reconfigurable anvil plate assembly that is selectively reconfigurable from a collapsed anvil plate configuration to an expanded anvil plate configuration in which said reconfigurable anvil plate assembly is removably receivable on said anvil shaft adjacent said reconfigurable bearing plate assembly, and wherein when said reconfigurable anvil plate assembly is in said expanded anvil plate configuration, an annular array of staple forming pockets is formed on an underside thereof.


Conclusion
3.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        2/8/2022